Citation Nr: 1820942	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-14 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undiagnosed illness manifested by joint pain of wrists, ankles, and elbows.

3.  Entitlement to service connection for hypertension as due to an undiagnosed illness.

4.  Entitlement to service connection for an undiagnosed illness manifested by breathing problems.

5.  Entitlement to service connection for an undiagnosed illness manifested by rash.

6.  Entitlement to service connection for left knee disorder.

7.   Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1995.  He also had periods of service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A March 2010 rating decision denied reopening the claims for joint pain and bilateral carpal tunnel syndrome, and denied claims for service connection for hypertension, breathing problems, rash, left knee disorder, and TDIU.  The Veteran filed a notice of disagreement in March 2010.  An October 2011 rating decision granted service connection for PTSD and assigned a 10 percent disability rating; the Veteran disagreed with the initial rating. 

The Board notes that the Veteran requested to appear at a hearing before a member of the Board.  In January 2011, however, he withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).
The issues of entitlement to service connection for left knee disorder, entitlement to an increased rating for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2006 rating decision denied reopening a claim for entitlement to service connection for joint pain due to an undiagnosed illness.  The Veteran was notified of that decision.  He did not appeal the rating decision or submit new and material evidence within one year of the notice of that rating decision.

2.  The evidence received since January 2006, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for joint pain due to an undiagnosed illness.

3.  A March 2009 rating decision denied the Veteran's claim for entitlement to service connection for bilateral CTS.  The Veteran was notified of that decision.  He did not appeal the rating decision or submit new and material evidence within one year of the notice of that rating decision.

4.  The evidence received since March 2009, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for bilateral CTS.

5.  The Veteran's symptoms of breathing difficulties and rash have been attributed to known clinical diagnoses; the evidence does not indicate that there are diagnosed disabilities related to service other than that which is current service connected.

6.  The Veteran's hypertension did not manifest during service or within one year of separation from service, is diagnosed and medically explained, and is not related to any disease, injury or exposure during service.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for joint pain due to an undiagnosed illness, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received since the January 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for joint pain due to an undiagnosed illness is not new and material, and, therefore, the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The March 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral CTS, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

4.  Evidence received since the March 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for bilateral CTS is not new and material, and, therefore, the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a rash (other than eczema) have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

6.  The criteria for service connection for breathing difficulties (other than asthma) have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, , 3.317 (2017).

7.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
	
Initially, the Veteran filed a claim for joint pain due to undiagnosed illness in July 1999.  The RO denied the claim in a March 2000 rating decision.  Evidence at the time of the March 2000 rating decision included the Veteran's service treatment records (STRs), VA treatment records, a November 1994 VA Persian Gulf evaluation, an October 1999 VA joint examination, and February 2000 VA Gulf War Illness and joints examinations.  The March 2000 RO decision indicated service connection for an undiagnosed illness manifested by joint pain of wrists, ankles, and elbows is denied since this condition neither occurred in nor was caused by service and as the current evidence available for review is negative for any objective evidence of joint pains.  The Veteran did not submit Notice of Disagreement (NOD).  The Veteran filed another claim for service connection for joint pain in September 2005.  In a January 2006 decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for joint pain due to an undiagnosed illness.  The Veteran did not appeal the rating decision or submit new and material evidence within one year of the notice of that rating decision.  Therefore, the January 2006 denial for service connection for joint pain due to an undiagnosed illness became final.  In order to re-open his claim for service connection, the Veteran must submit new and material evidence.  38 U.S.C. § 5108.

In November 2007, the Veteran submitted a letter for "disability increase."  He asserted he has severe joint pain which interferes with his activities of daily living.  In a March 2009 decision, the RO granted service connection for a right knee disability, but failed to address the additional joints referred to in the Veteran's application to reopen a claim for entitlement to service connection for joint pain due to an undiagnosed illness.  In September and October 2009 letters, the Veteran asserted he continued to have degenerating joints and complained of musculoskeletal joint pain as a result of his service in the Gulf.  In a March 2010 decision, the RO again denied the Veteran's application to reopen a claim for entitlement to service connection for joint pain due to an undiagnosed illness.

New evidence used to substantiate the claim included VA and private treatment records.  Despite the evidence added to the claims file since 2006, nothing therein shows or implies that the Veteran has joint pain due to an undiagnosed illness; or is otherwise attributable to an event, injury, or disease during service.  The Board finds the new evidence does not raise a reasonable possibility of substantiating the claim of service connection for joint pain due to an undiagnosed illness and does not relate to an unestablished fact necessary to substantiate the claim, i.e., a link between the condition and service.  In addition, the evidence does not support a finding of service connection under 38 C.F.R. § 3.317.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claim.

For the Veteran's claim for bilateral carpal tunnel syndrome (CTS), the Veteran filed a claim for CTS in September 2008.  The RO denied the claim in a March 2009 rating decision.  Evidence at the time of the March 2009 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and Veteran statements.  The March 2009 RO decision indicated service connection for CTS since this condition was neither occurred in nor was caused by service.  Although the Veteran submitted a September 2009 letter, the Veteran did not specifically appeal the rating decision or submit new and material evidence within one year of the notice of that rating decision.  Therefore, the March 2009 denial for service connection for CTS became final.  As noted previously, in order to re-open his claim for service connection, the Veteran must submit new and material evidence.  38 U.S.C. § 5108.

A September 2009 statement was taken as an application to reopen a claim for entitlement to service connection for CTS.  New evidence used to substantiate the claim included VA and private treatment records, a January 2010 VA joints examination, and the Veteran's statements.  Despite the evidence added to the claims file since September 2009, nothing therein shows or implies that the Veteran has CTS incurred during service or is otherwise attributable to an event, injury, or disease during service.  The Board finds the new evidence does not raise a reasonable possibility of substantiating the claim of service connection CTS and does not relate to an unestablished fact necessary to substantiate the claim, i.e., a link between the condition and service.  In addition, the evidence does not support a finding of service connection under 38 C.F.R. § 3.317.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claim.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for CTS and joint pain due to an undiagnosed illness, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing CTS and joint pain due to an undiagnosed illness is due to service, the claims of service connection for CTS and joint pain due to an undiagnosed illness cannot be reopened.  See 38 C.F.R. § 3.156(a).

III.  Service Connection Claims

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317 (c).  Hypertension is not among those diseases.

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	A.  Rash and Breathing Difficulties

The Veteran contends that he is entitled to service connection for symptoms of breathing difficulties and rash as manifestations of an undiagnosed illness (claimed as Gulf War Syndrome).

While the Board acknowledges that the Veteran has qualifying service in the Southwest Asia Theater of operations, and is therefore considered to be a Persian Gulf War Veteran, his claimed symptoms stemming from such service have been attributed to known clinical diagnoses with understood etiologies.  As further explained below, the Board finds that service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case.  38 C.F.R. § 3.317.

With respect to his symptom of breathing difficulties, the VA treatment records show extensive treatment for asthma.  Additionally, VA respiratory examinations dated in November 1994, February 2000, and August 2008 also show only a diagnosis of asthma.  The record establishes that the Veteran is currently service-connected for asthma.  Thus, for purposes of 38 C.F.R. § 3.317, a respiratory problem is not a manifestation of an undiagnosed illness, and as the symptom of breathing difficulty have been attributed to a service-connected disability, there is no basis for granting service connection for such symptomatology.

Likewise, for a rash, the November 1994, October 1999, and August 2008 VA examinations, show a diagnosis of eczema, which is already service-connected.  VA treatment records dated September 1999 to December 2015 show recurrent treatment for eczema, and a single diagnosis of tinea corporis in August 2010 treated with Lamisil.  As such, absent such evidence of an additional chronic skin disorder, further discussion here is not warranted.

That is, the competent evidence of record has established that the Veteran has known clinical diagnoses and service connection has been established for these disabilities.  The record does not contain competent evidence that there are other relevant known diagnoses that are attributable to service.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for breathing difficulties and rash to include as manifestations of a an undiagnosed illness.  38 C.F.R. § 3.317.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  For these reasons, the claims must be denied.

	B.  Hypertension

The Veteran asserts that he currently suffers from hypertension due to his environmental exposure during service in the Persian Gulf War.

In a February 2002 VA Gulf War examination, the examiner noted no cardiovascular problems, and reported his blood pressure as 138/82.

VA progress notes dated in June 2003 show an assessment of hypertension indicating that previous readings have been elevated.  Additional VA progress notes dated through December 2015 show additional treatment for hypertension. 

In a January 2010 VA examination, the examiner opined that the Veteran's hypertension was not related to service.  Specifically, the examiner stated that there was no clinical evidence to suggest any link between hypertension and Gulf War environmental factors.  The examiner stated that the hypertension was not due to Gulf War environmental factors.

As an initial matter, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317.  Although it is conceded that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the medical evidence of record shows that it is a known, diagnosed disability and does not meet the criteria for consideration under  38 C.F.R. § 3.317.  The Veteran's hypertension has been clinically diagnosed, which firmly rules out the possibility of it being a symptom of an undiagnosed illness.  Further, the Board also finds that the Veteran's hypertension cannot be warranted on a direct basis as the competent opinion evidence weighs against such a connection.

Service treatment records are silent for complaints, treatment or diagnosis of hypertension.  Further, the evidence of record does not show any nexus between the Veteran's hypertension and service.

The Veteran has offered his own opinion on diagnosis and etiology, stating that his hypertension was caused by service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiner's opinion and VA treatment records, and there are no medical opinions to the contrary.

The Board has considered the benefit of the doubt doctrine under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for hypertension, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C. § 1117 is not warranted.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral carpal tunnel syndrome; the claim is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for undiagnosed illness manifested by joint pain of wrists, ankles, elbows, and left knee; the claim is denied.

Entitlement to service connection for undiagnosed illness manifested by breathing problems is denied.

Entitlement to service connection for undiagnosed illness manifested by rash is denied.

Entitlement to service connection for hypertension as due to an undiagnosed illness is denied.



REMAND

The Veteran asserts entitlement to service connection for left knee condition is warranted as either directly related to service or secondary to a service-connected right knee disability.  A December 2009 VA examiner indicated the Veteran walks with a limp.  The Veteran underwent a VA examination in January 2010.  The examiner determined the Veteran's left knee may have been caused by his 1996 post-service motor vehicle accident.  As the examiner's opinion is, at best, speculative, the Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's left knee disorder.  

The Veteran maintains that the symptomatology associated with his service-connected PTSD has increased in severity and warrants an increased disability evaluation.  The VA treatment records indicate that his PTSD symptoms have increased since the last comprehensive VA examination performed in April 2011.  The April 2015 statement of the case indicates that the Veteran failed to report for a VA examination in March 2014.  However, the electronic claims file does not include evidence suggesting the Veteran failed to report for a VA PTSD examination.  As such, the Board finds a remand is necessary to for a VA PTSD examination to determine the current severity of the Veteran's service-connected PTSD.  

As the adjudication of the increased rating claim for PTSD and the service connection claim for a left knee disorder could impact the issue of entitlement to TDIU, the issue of entitlement to TDIU must be deferred pending the adjudication of the other two issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his PTSD. The examiner should discuss the impact of this disability on the Veteran's ability to maintain substantially gainful employment.  The examiner should review the file and provide a complete rationale for all opinions expressed.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the severity of his symptoms.

3.  After completing directive #1, schedule the Veteran for an appropriate VA examination, to determine the etiology of any current left knee disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.

For any current left knee disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is attributable to the Veteran's active service or caused or aggravated by the Veteran's service-connected right knee disability.  The examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


